Case: 1:20-cv-07750 Document #: 1-3 Filed: 12/28/20 Page 1 of 2 PageID #:71




   EXHIBIT C
     Case: 1:20-cv-07750 Document #: 1-3 Filed: 12/28/20 Page 2 of 2 PageID #:72




   September 26, 2020

Ray Hughes
The Hughes Firm, LLC
2027 West Division Street, Suite 122,
Chicago, IL 60622

Re: Birch Gold Group, LP, Pltf. vs. Certain Underwriters at Lloyd's of London Subscribing to policy number
N184678, et al., Dfts. // To: Unidentified Entity

Case No. 2020CH05784

Dear Sir/Madam:

The Corporation Company received the enclosed documents.

Neither the document(s) nor the envelope indicates the name of the entity for which the document(s) is
intended. Our company is agent for thousands of companies and cannot determine the party to which the
document(s) is to be forwarded unless the document(s) is directed to a particular entity.

CT was unable to forward.

Very truly yours,

The Corporation Company

Log# 538301659

Sent By Regular Mail

cc: --
 (Returned To)

Ray Hughes
The Hughes Firm, LLC
2027 West Division Street, Suite 122,
Chicago, IL 60622
